In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00116-CV

LARRY K. ANDERS, Appellant                    §   On Appeal from the 271st District Court

V.                                            §   of Wise County (CV-17-09-787)

                                              §   April 9, 2020
LESLIE OATES, DENISE OATES, AND
OATES ENTERPRISES, LLC, Appellees             §   Opinion by Justice Wallach


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.

      It is further ordered that Appellant Larry K. Anders shall pay all of the costs of

this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach